DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al. (U.S. Patent 5,468,997) in view of JP(‘966) cited in the record.
As to claim 1, Imai discloses a wiring substrate (1) as shown in figure 1 comprising: 
a substrate (2) having a main surface; and
a conductor column (10) disposed on the main surface,
wherein the conductor column (10) includes a conductor column body (11) and an overhanging part (8) overhanging from an outer periphery of the conductor column body in a middle of a height direction of the conductor column body, and
Imai discloses all of the limitations of claimed invention except for the overhanging part has an annular shape and is inclined to be closer to the substrate as being headed toward an outer side in a radial direction from the conductor column body.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of JP(‘966) employed in the wiring substrate of Imai in order to achieve electrical interconnections and protect the conductor column body formed within the wiring substrate.
As to claim 4, Imai as modified by JP(‘966) discloses the conductor column body (11) includes a plurality of conductor parts stacked in the height direction, and the overhanging part (8) is provided at a boundary between the plurality of conductor parts (11).
As to claim 6, Imai as modified by JP(‘966) discloses the plurality of conductor parts (11) includes at least one conductor part having a straight shape.

Claims 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of JP(‘966), and further in view of Kao et al. (U.S. 2015/0257281).
Regarding claim 3, Imai as modified by JP(‘966) discloses all of the limitations of claimed invention except for the conductor column has a first end and a second end as both ends in the height direction, and a shortest distance in the height direction from the first end to the overhanging part is different from a shortest distance in the height direction from the second end to the overhanging part.


It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kao employed in the wiring substrate or Imai and JP(‘966) in order to provide electrical connections of the components with short pins or leads connected to the wiring board.
Regarding claim 11, Imai as modified by JP(‘966) and Kao discloses the conductor column body (11) includes a plurality of conductor parts stacked in the height direction, and the overhanging part (8) is provided at a boundary between the plurality of conductor parts.
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of JP(‘966), and further in view of Kumar et al. (U.S. 2013/0014982).
Regarding claim 5, Imai as modified by JP (‘966) discloses all of the limitations of claimed invention except for the plurality of conductor parts includes a first conductor part having a first tapered shape and a second conductor part having a second tapered shape in an opposite direction to the first tapered shape.
Kumar teaches a printed circuit board as shown in figure 10 comprising the plurality of conductor parts (608) includes a first conductor part having a first tapered shape (the first tapered connected to the first line 606) and a second conductor part 
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kumar employed in the wiring substrate or Imai and JP(‘966) in order to provide excellent electrical interconnections with the wiring board.

Claims 7-8, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai in view of JP(‘966), and further in view of Ogawa et al. (U.S. 2013/0050957).
As to claims 7, 14, and 16, Imai as modified by JP(‘966) discloses a module comprising: the wiring substrate (1) described in claim 1; an electronic component (4) disposed on the wiring substrate except for a sealing resin provided to cover the electronic component and the wiring substrate, wherein one end of the conductor column is exposed from the sealing resin.
Ogawa teaches a composite module (500) as shown in figure 5 comprising a sealing resin (109) provided to cover the electronic component (106) and the wiring substrate (101), wherein one end of the conductor column (110) is exposed from the sealing resin.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Ogawa employed in the wiring substrate or Imai and JP(‘966) in order to provide electrical connection to an external device and protect the components mounted on the wiring from the external impact.

As to claim 13, Imai as modified by JP966 discloses a module comprising: the wiring substrate (1) described in claim 2; an electronic component (4) disposed on the wiring substrate except for a sealing resin provided to cover the electronic component and the wiring substrate, wherein one end of the conductor column is exposed from the sealing resin.
Ogawa teaches a composite module (500) as shown in figure 5 comprising a sealing resin (109) provided to cover the electronic component (106) and the wiring substrate (101), wherein one end of the conductor column (110) is exposed from the sealing resin.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Ogawa employed in the wiring substrate or Imai and JP966 in order to provide electrical connection to an external device and protect the components mounted on the wiring from the external impact.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-8, 11, and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
12/01/21 have been fully considered but they are not persuasive. Applicant argues:
Regarding the amended claim 1, Imai as modified by JP(‘966) does not teach the overhanging part has an annular shape and is inclined to be closer to the substrate as being headed toward an outer side in a radial direction from the conductor column body, or JP(‘966) does not the overhanging part (4) has an annular shape as shown in figure 6.
After carefully review, examiner disagrees.  JP (‘966) teaches a ceramic multilayered substrate (1) as shown in figures 5-7 comprising:
the overhanging part (4) and a plurality of vias (5) filled with conductor material (6) to form a conductor column body, and the conductor body (6) has an annular shape (circle shape) having a plurality of conductor parts (the conductor parts (6) each form between the ceramic layer (2) of the substrate (1), the overhanging part (4) having shape to cover the conductor body (6 or vias 5); therefore, the overhanging part formed as a circular shape to form between the conductor arts (6) and is inclined to be closer to the substrate (not shown, the last overhanging part formed on the bottom layer 2) as being headed toward an outer side in a radial direction from the conductor column body (6).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TUAN T DINH/Primary Examiner, Art Unit 2848